Title: Abigail Adams to John Adams, 15 June 1777
From: Adams, Abigail
To: Adams, John


     
      
       Braintree, 15 June 1777
      
     
     This is the 15 of June. Tomorrow our new Edition of the Regulating act takes place, and will I fear add wrath to Bitterness. No arguments which were urgd could prevail upon the court to repeal it. A committee in this Town is chosen to see it inforced, and I suppose in other Towns. I am surprizd that when the ill Effects of it are so visible, and the spirit of opposition to it so general and voilent that there should be a determination to enforce it.
     There is a very evil spirit opperating and an encreasing Bitterness between the Town and Country. The Town of Boston has lost its leaders, and the respectable figure it once made is exchanged for party squables, for Avarice, venality, Animosity, contention, pride, weakness and dissapation. I wish I could say this spirit was confined to the Capital, but indeed too much of it prevails in the cottage.
     Really we are a most ungratefull people, favourd as we have been with peculiar Blessings and favours to make so poor returns. With the best opportunities for becomeing a happy people, and all the materials in our power, yet we have neither skill nor wisdom to put them together.
     The House and Counsel have come to a determination to form a Goverment, and to send it out to the people for their inspection. I expect there will be great difficulty as ninety two Towns I am told have sent no representitives, and the Countys of Worcester and Berkshire make up more than a third of the House. Some have instructed their rep’s to form a Goverment, others have directly forbid them.
     There has been a list of Tories belonging to this Town made out, and Deliverd in to the Town 13 in number. I will enclose the list. Some of them I believe had as goods have been omitted. It will put them to some expence but the practice is to employ one or two gentlemen of the Bar, who generally make out to get them acquitted. Then I expect they will be returnd to us, more Rancorous than before.
     There is a movement of Hows, whether he designs for Boston or Road Island or where is as yet unknown—I hope for neither. I think I could not tarry here with safety should he make an attack upon either, and the thought of being driven from my own Habitation at this time is more distressing than ever. If I had only myself to look after it would be less anxiety to me; if you hear of our being invaded this way, I think you must return. I used to have courage, but you cannot wonder at my apprehensions when you consider my circumstances. I can but poorly walk about House; However I am not of an over anxious make; I will trust in providence that I shall be provided for. I think we shall know in a week whether he designs this way, and you I suppose will know as soon as we. I wish you would advise me what I had best do if we should be attacked this way.—We have not a Man either upon the Castle or at Nantasket. I believe our Enimies know it.
     Two continental vessels have arrived with Salt from Bilbo in the last week, and four prizes sent in by the Fleet. As they came in a Saturday have not learnt with what they are loaded.
     Have received two letters since I wrote last, one of May 24 and one of May 27. As to your injuntions with regard to my taking any money but this States and continental, I have strictly adhered to them. I know of whom I received the Hampshire money, and returnd it again. I took it of Sister Adams as part of the pay for the Lighter, and she of Vose of Milton. She returnd it the same week to Him, which she took it but He refused to receive it, and tho she has twice sent it to Him, and he does not pretend to say He did not pay it to her, Yet he will not take it again. What can be done? I had several other Bills, but knowing of whom I received them, I found no difficulty in returning them again.—There will no money pass in this State after next month but continental and this States.
     How is your cold? Are you better than you was? I feel anxious for your Health. Let me know every time you write How you do. A certain Gentleman was ask’d when he expected to go to Philadelphia. O he did not know. That depended upon some of the others returning. He supposed they would be running Home again in a month or two, as they always were. For his part he had tarried so many months.—A great merrit to tarry from Home when a man loves any place better than home. I am for having them all stay now, to keep him at home as a punishment. Tis of no great importance where he is.
     
      Adieu most sincerely yours.
     
    